Case 18-35113   Doc 53-2   Filed 07/01/21 Entered 07/01/21 20:05:35   Desc Exhibit
                               Exhibits Page 1 of 4
Case 18-35113   Doc 53-2   Filed 07/01/21 Entered 07/01/21 20:05:35   Desc Exhibit
                               Exhibits Page 2 of 4
Case 18-35113   Doc 53-2   Filed 07/01/21 Entered 07/01/21 20:05:35   Desc Exhibit
                               Exhibits Page 3 of 4
Case 18-35113   Doc 53-2   Filed 07/01/21 Entered 07/01/21 20:05:35   Desc Exhibit
                               Exhibits Page 4 of 4
